ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_05_EN.txt.                      749 	




                                DECLARATION OF JUDGE AD HOC VUKAS



                         1. I share the view of the Court concerning its finding that it has
                     j­urisdiction to entertain the Application filed by the former Yugoslav
                      Republic of Macedonia on 17 November 2008 and that the Application
                      is admissible.
                         2. I also agree with the conclusion of the Court
                           “that the Hellenic Republic, by objecting to the admission of the for‑
                           mer Yugoslav Republic of Macedonia to NATO, has breached its
                           obligation under Article 11, paragraph 1, of the Interim Accord of
                           13 September 1995” (paragraph 2 of the operative clause).
                       3. However, I cannot subscribe to the conclusion of the Court to reject
                     “all other submissions made by the former Yugoslav Republic of Mace‑
                     donia” (paragraph 3 of the operative clause). This finding relates specifi‑
                     cally to the Applicant’s request that the Court orders

                            “that the Respondent immediately take all necessary steps to comply
                            with its obligations under Article 11, paragraph 1, of the Interim
                           Accord, and to cease and desist from objecting in any way, whether
                           directly or indirectly, to the Applicant’s membership of the North
                           Atlantic Treaty Organization and/or of any other ‘international,
                           ­multilateral and regional organizations and institutions’ of which the
                            Respondent is a member, in circumstances where the Applicant is to
                            be referred to in such organization or institution by the designation
                            provided for in paragraph 2 of United Nations Security Council res‑
                            olution 817 (1993)” (paragraph 2 of the final submissions).

                         4. The reason in support of this request of the former Yugoslav Repub‑
                     lic of Macedonia is that there exists a clear necessity of that State to
                     become a member of various “international, multilateral and regional
                     organizations and institutions”. An action of the former Yugoslav Repub‑
                     lic of Macedonia in that direction was supported, also by Greece. Namely,
                     the Memorandum of Understanding between the Ministry of Defence of
                     the Party of the Second Part and the Ministry of National Defence of the
                     Party of the First Part concerning Support to the Combined Medical
                     Team for Participation in NATO-led Operation ISAF in Afghanistan
                     which was concluded in Athens on 27 July 2005.
                         5. However, contrary to Greece’s earlier support, the trend of the
                     ­former Yugoslav Republic of Macedonia to become a member of interna‑
                      tional organizations is seriously endangered by Greece in connection with

                     109




5 CIJ1026.indb 214                                                                                   20/06/13 08:42

                     750 	         application of interim accord (decl. vukas)

                     the 2008 Bucharest meeting. The condemnation of Greece by the Court
                     of her actions preventing the membership of the former Yugoslav Repub‑
                     lic of Macedonia in NATO is not sufficient in order to fulfil the obligation
                     of Greece under the Interim Accord. The duty of Greece as a member of
                     the European Union, in supporting the relations of Macedonia with the
                     European States is clear from the text of Article 11, paragraph 2, of the
                     Interim Accord:
                             “The Parties agree that the ongoing economic development of the
                           Party of the Second Part should be supported through international
                           co-operation, as far as possible by a close relationship of the Party of
                           the Second Part with the European Economic Area and the Euro‑
                           pean Union.”
                        6. According to that text, Greece has not only the duty stated in Arti‑
                     cle 11, paragraph 1, of the Interim Accord, but is also under the obliga‑
                     tion to support actively the international co‑operation of the former
                     Yugoslav Republic of Macedonia. The conclusion of the Court to reject
                     the Applicant’s request concerning the future Respondent’s activities does
                     not correspond to the Court’s conclusion that its Judgment “would affect
                     existing rights and obligations of the Parties under the Interim Accord
                     and would be capable of being applied effectively by them” (paragraph 53
                     of the Judgment).

                                                                    (Signed) Budislav Vukas.




                     110




5 CIJ1026.indb 216                                                                                    20/06/13 08:42

